Mr. Justice King
delivered the following dissenting opinion:
It is stipulated in this case that at the time the causes of action accrued defendant was absent from the State, and that he has ever since, until immediately prior to the institution of this proceeding, continued to remain out of the State. I therefore dissent from the conclusion announced by the majority, but only on the authority of McCormick v. Blanchard, 7 Or. 232; Crane v. Jones, 24 Or. 419 (33 Pac. 869), and Van Santvoord v. Roethler, 35 Or. 250 (57 Pac. 628: 76 Am. St. Rep. 472.) My views cannot be more clearly expressed than by quoting from Van Santvoord v. Roethler, where the sections of the statute here involved were under consideration, in referring to which Mr. Justice Wolverton, speaking for this court, says: “It may be inferred from the complaint that the defendant was a non-resident of the State at the time the *303action accrued. Such being the case, McCormick v. Blanchard, 7 Or. 232, and Crane v. Jones, 24 Or. 419 (33 Pac. 869), are decisive of the controversy. The appellants question the soundness of these cases, and, while we might be disposed to agree with them were it a matter of first impression, we are now bound by the rule of stare decisis. If the practice is to be changed after it has been in vogue for so long a time, it should be by the legislature rather than by the courts.” See, also, Buchner v. C. M. & N. W. Ry. Co., 60 Wis. 264, 267 (19 N. W. 56) ; Brown v. C. & N. W. Ry. Co., 102 Wis. 137, 154 (77 N. W. 748: 78 N. W. 771: 44 L. R. A. 579) ; Kirby v. Boyette, 118 N. C. 244, 258 (24 S. E. 18.)